DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Young et al. (US #2017/0303043) in view of Tisch et al. (US #2019/0132517) further in view of Dickins et al. (US #2013/0308784) and further in view of Cotoros et al. (US #2019/0208099) teaches an image capture device comprising:
a first image sensor facing a first direction, the first image sensor configured to obtain first image data;
a second image sensor facing a second direction, the second direction being diametrically opposed to the first direction, the second image sensor configured to obtain second image data;
a first microphone assembly facing the first direction, wherein the first microphone assembly comprises a first microphone and a second microphone;
a second microphone assembly facing the second direction, wherein the second microphone assembly comprises a third microphone; and


But Young et al. in view of Tisch et al. further in view of Dickins et al. and further in view of Cotoros et al. fails to teach an image capture device comprising:
a processor configured to:
determine an activity based on at least one of the first image data or the second image data;
determine a microphone capture pattern using at least two microphones based on the activity; and
detect wind noise based on a coherence value between the at least two microphones.

These limitations, in combination with the remaining limitations of independent Claims 1, 12, and 17 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651